IN THE SUPREME COURT OF THE STATE OF NEVADA


                BILLY CEPERO,                                              No. 85652
                                          Appellant,
                             vs.
                THE STATE OF NEVADA,
                                                                                  HLE             '


                                 Respondent.                                      DEC 0 2 2021
                                                                                  ELIZAB   A. BROWN
                                                                            CI.       OF UPREME COURT

                                      ORDER DISMISSING APPEAL                             CLERK



                            This is a pro se appeal from an order of the district court
                denying a "motion to request the inclusion of the presentence time spent in
                custody to be reflected on an amended judgment of conviction."
                            This court's review of this appeal reveals a jurisdictional defect.
                Specifically, the district court entered its order denying appellant's motion
                on October 31, 2019. Appellant did not file the notices of appeal, however,
                until November 8, 2022, well after the expiration of the 30-day appeal
                period prescribed by NRAP 4(b). See Lozada v. State, 110 Nev. 349, 352,
                871 P.2d 944, 946 (1994) (explaining that an untimely notice of appeal fails
                to vest jurisdiction in this court). Accordingly, this court
                            ORDERS this appeal DISMISSED.1




                                                  e:3N.             , J.
                                         Cadish


                                           , J.                                              , Sr.J.



                      'The Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
    NEVADA


), 1.147A
                                                                                    7 z- vt-ci (18
cc:   Chief Judge, Eighth Judicial District Court
      Eighth Judicial District Court, Department 3
      Billy Cepero
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk